Citation Nr: 1821984	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a pituitary tumor resulting in headaches, insomnia, and fatigue.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected traumatic brain injury (TBI).  

4.  Entitlement to service connection for pituitary tumor, to include as secondary to service-connected TBI.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2018.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran provided testimony regarding the issue of entitlement to a compensable rating for bilateral toenail fungus.  However, the Board explained that it would be reserving the question of whether it had jurisdiction over that claim.  After reviewing the record, the Board finds that the issue of entitlement to a compensable rating for bilateral toenail fungus is not on appeal and that the Board therefore lacks the jurisdiction to adjudicate it.  In this regard, in the April 2015 rating decision, the RO, in pertinent part, denied entitlement to an increased for bilateral fungus of the nails and feet.  The Veteran filed a timely Notice of Disagreement in December 2015.  A Statement the Case was issued in July 2016, which addressed the issue, as well as the issues of entitlement to service connection for a pituitary tumor and entitlement to a TDIU.  In the Veteran's substantive appeal received in July 2016, however, he reported that he had read the Statement of the Case and he was only appealing the issues of entitlement to service connection for pituitary tumor and entitlement to a TDIU.  He did not appeal the issue of entitlement to a compensable rating for bilateral toenail fungus.  In subsequent correspondence dated in August 2016, the RO specifically informed the Veteran that action had been discontinued on his appeal regarding bilateral fungus of the nails of the feet, based on his instructions in his July 2016 substantive appeal.  In September 2016, the Veteran filed a claim for an increased rating for bilateral toenail fungus, which was denied in a December 2016 rating decision.  The Veteran did not file a notice of disagreement with that determination.  Under these circumstances, the Board does not have jurisdiction of the claim.

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for pituitary tumor resulting in headaches, insomnia, and fatigue.  Although the Veteran was notified of the decision and his appellate rights in a September 2006 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final September 2006 rating decision denying service connection for a pituitary tumor resulting in headaches, insomnia, and fatigue includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a pituitary tumor.  

3.  The Veteran's pituitary tumor is due to or caused by his service-connected TBI.

4.  In correspondence received in January 2018 and February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested for the issues of entitlement to service connection for a headache disability and right ear hearing loss.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying the claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 19.104 (2006).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for pituitary tumor have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a headache disability and right ear hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Petition to Reopen the Claim of Service connection for Pituitary Tumor Resulting in Headaches, Insomnia, and Fatigue

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue was initially denied in a September 2006 rating decision because there was no evidence showing that the condition was diagnosed in service and there were no complaints of pituitary issues during active duty.  Additionally, the claimed disorder was not diagnosed to a compensable degree within one year of release from military service.

The Veteran was notified of the decision and his appellate rights in a September 2006 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's September 2006 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

The Veteran now seeks to reopen the previously denied claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the September 2006 rating decision included service treatment records and post-service VA and private treatment records showing a diagnosis of and treatment for a pituitary tumor.

The additional evidence received since the final September 2006 rating decision includes additional post-service medical records demonstrating treatment for a pituitary tumor.  Also of record is a June 2014 medical opinion from the Veteran's treating VA physician from the VA Medical Center Endocrinology Department.  The physician noted that the new VA regulations added pituitary glands to the list of conditions when diagnosed as secondary to TBI.  He opined that based on the foregoing, it is at least as likely as not that the Veteran's pituitary tumor is a result of his traumatic brain injury.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final September 2006 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue.  In this regard, the previous claim was denied because there was no evidence that the Veteran's condition was diagnosed during active service and there were no complaints of pituitary issues during that time.  Further, the claimed condition was not diagnosed to a compensable degree within one year of release from military service.  As detailed herein, the evidence subsequent to the September 2006 rating decision includes a June 2014 medical opinion in which the physician indicated that the appellant's pituitary tumor is secondary to a service-connected disability.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine the etiology of the appellant's pituitary tumor.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for pituitary tumor resulting in headaches, insomnia, and fatigue is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Service connection for Pituitary Tumor

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran asserts that service connection for pituitary tumor is warranted.  Specifically, he contends that the condition is secondary to his service-connected TBI.  

Post-service VA and private treatment records demonstrate a diagnosis for a pituitary tumor.

In a June 2014 statement from the Veteran's treating VA physician, he noted that the new VA regulations added pituitary glands to the list of conditions when diagnosed as secondary to TBI.  He opined that based on the foregoing, it is at least as likely as not that the Veteran's pituitary tumor is a result of his traumatic brain injury.

After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for pituitary tumor is warranted.  As detailed herein, the appellant's treating VA physician opined that in light of new VA regulations, the claimed condition is the result of the Veteran's service-connected TBI.  There are no other opinions of record to rebut this finding.  Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection for pituitary tumor secondary to service-connected TBI is warranted.

Pursuant to the discussion at the February 2018 hearing, the initial rating assigned for any symptoms and impairment produced by the pituitary gland tumor is a downstream element requiring a separate notice of disagreement.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 



Withdrawal of the Issues of Entitlement to Service Connection for Headaches and Right Ear Hearing Loss

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed.").  

In the present case, in correspondence received in January 2018 and February 2018, the Veteran indicated he that wanted to withdraw the appeals for entitlement to service connection for right ear hearing loss and a headache disability.  He again requested that the appeal for the aforementioned claims be withdrawn in testimony provided during the February 2018 Board hearing.  The Veteran indicated that he wished to withdraw the claim of service connection for a separate headache disability, although if headaches were determined to be a symptom of his pituitary tumor, those symptoms should be considered in assigning a disability rating in any eventual award of service connection.  

The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for pituitary tumor resulting in headaches, insomnia, and fatigue is granted.

Entitlement to service connection for pituitary tumor is granted.

Entitlement to service connection for a headache disability is dismissed.

Entitlement to service connection for right ear hearing loss is dismissed.


REMAND

Sleep Apnea

In the April 2015 rating decision, the RO denied the appellant's petition to reopen the previously denied claim of service connection for sleep apnea.  The Veteran filed a timely notice of disagreement in October 2015.  The record currently available to the Board does not show that a Statement of the Case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).


TDIU

The Board notes that the Veteran's combined disability rating is 50 percent.  Thus, he does not meet the criteria for a TDIU.  38 C.F.R. § 4.16.  However, service connection for pituitary tumor has been granted as detailed above.  In light of the grant of service connection for pituitary tumor, the RO must assign an initial rating.  Thereafter, the RO should readjudicate the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issue of whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2017).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Implement the Board's decision to grant service connection for pituitary tumor resulting in headaches, insomnia, and fatigue and assign a disability rating and effective date.

3.  After undertaking any development deemed necessary, readjudicate the remaining issue on appeal, considering all the evidence of record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


